Citation Nr: 1101164	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  07-34 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Evaluation of right knee instability, currently rated as 10 
percent disabling.

2.  Entitlement to a rating in excess of 10 percent for status 
post meniscectomy with degenerative changes, right knee.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to August 
1991.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  The Veteran appealed and perfected his appeal only 
with regard to the issues of the increased ratings for right knee 
instability and status post menisectomy with degenerative changes 
right knee.

In August 2010, the Veteran testified at a personal hearing 
before the undersigned acting Veterans Law Judge.  A transcript 
of this hearing is of record.  During the hearing, the appellant 
submitted additional evidence to the Board, along with a waiver 
of initial RO review of this evidence.  The Board accepts this 
additional evidence for inclusion in the record on appeal. See 38 
C.F.R. §§ 20.800, 20.1304 (2010).

The issue of entitlement to service connection for depression 
claimed as secondary to service-connected right knee disabilities 
has been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the Board 
does not have jurisdiction over it, and it is REFERRED to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

Although further delay is regrettable, the Board finds that the 
record as it stands is currently inadequate for the purpose of 
rendering a fully informed decision as to the claim of 
entitlement to an increased rating for the Veteran's service-
connected right knee disabilities.  Where the record before the 
Board is inadequate to render a fully informed decision, a remand 
is required in order to fulfill VA's statutory duty to assist the 
veteran to develop the facts pertinent to the claim.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  

The Veteran contends that his service-connected right knee 
disabilities are worse than the current evaluations contemplate.  
At the August 2010 hearing, the Veteran reported experiencing 
constant pain and reported that his knee gives out on him 
periodically.  He further stated that he wears a knee brace and 
uses a cane for support.  

Review of the evidentiary record shows that the Veteran's most 
recent VA examination in conjunction with his claim was conducted 
in January 2006.  At the August 2010 personal hearing, the 
Veteran testified that his symptoms associated with his service-
connected knee disabilities have gotten worse since his last VA 
examination.  The Board finds that further examination is 
required so that the decision is based on a record that contains 
a current examination.  An examination too remote for rating 
purposes cannot be considered "contemporaneous."  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  See also Suttman v. 
Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 
1 Vet. App. 121, 124 (1991) (where the record does not adequately 
reveal the current state of that disability, the fulfillment of 
the statutory duty to assist requires a thorough and 
contemporaneous medical examination).  Therefore, the Board finds 
that an additional VA examination is necessary to clarify the 
current severity of his disability.

It is also noted that the Veteran recently sought treatment for 
his service-connected knee disabilities.  During the August 2010 
hearing, the Veteran stated that he was currently under the care 
of Dr. Phelps, a private physician.  The RO/AMC should ensure 
that the claims folder contains updated additional private 
treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Any additional records of private 
treatment identified by the Veteran should be 
obtained and incorporated in the claims 
folder, to include any additional treatment 
records from Dr. Phelps.  The Veteran should 
be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts to 
procure such records should be documented in 
the file.  If the RO/AMC cannot obtain 
records identified by the Veteran, a notation 
to that effect should be included in the 
claims file.  In addition, the Veteran and 
his representative should be informed of any 
such problem.   

2.  Thereafter, schedule the Veteran for an 
appropriate VA examination to determine the 
severity of his right knee disabilities.  The 
claims folder and a separate copy of this 
REMAND must be made available to and reviewed 
by the examiner prior to completion of the 
examination.  Moreover, a notation to the 
effect that this record review has taken 
place must be included in the examination 
report.  As regards the requested 
examination, all pertinent symptomatology and 
findings should be reported in detail, and 
all appropriate studies, including range of 
motion studies in degrees, should be 
performed.  

Tests of joint motion against varying 
resistance should be performed.  The extent 
of any incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physician should identify any 
objective evidence of pain or functional loss 
due to pain.  The physician should also 
express an opinion concerning whether there 
would be additional limits on functional 
ability on repeated use or during flare-ups 
(if the Veteran describes flare-ups), and, if 
feasible, express this in terms of additional 
degrees of limitation of motion on repeated 
use or during flare-ups.  If this is not 
feasible, the physician should so state 

If upon completion of the above action the claim remains denied, 
the case should be returned to the Board after compliance with 
requisite appellate procedures.  The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
E. I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



